FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FOX JOSEPH SALERNO,                              No. 11-17731

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01132-ROS

  v.
                                                 MEMORANDUM *
STATE OF ARIZONA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Fox Joseph Salerno, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs in connection with an alleged attack by a prison




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
correctional officer. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003) (dismissal for failure

to exhaust); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Salerno’s claims against the state of

Arizona and defendants in their official capacities because those claims are barred

by the Eleventh Amendment. See Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 100 (1984) (“[I]n the absence of consent a suit in which the State or

one of its agencies or departments is named as the defendant is proscribed by the

Eleventh Amendment.”); Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007)

(state officials sued in their official capacities are generally entitled to Eleventh

Amendment immunity); Cal. Franchise Tax Bd. v. Jackson (In re Jackson), 184

F.3d 1046, 1048 (9th Cir. 1999) (“Eleventh Amendment sovereign immunity limits

the jurisdiction of the federal courts and can be raised . . . by the court sua

sponte.”).

      The district court properly dismissed Salerno’s deliberate indifference

claims because Salerno failed to exhaust available administrative remedies prior to

filing suit. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (concluding that

“proper exhaustion” is mandatory and requires adherence to administrative


                                            2                                      11-17731
procedural rules); McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002) (per

curiam) (requiring exhaustion of administrative remedies prior to filing suit).

      AFFIRMED.




                                          3                                       11-17731